 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          SEA SHEPHERD LEGAL,                             CASE NO. C18-1387JLR

11                                Plaintiff,                ORDER DIRECTING JOINT
                   v.                                       STATUS REPORT
12
            DEPARTMENT OF THE
13
            INTERIOR,
14
                                  Defendant.
15
            On January 22, 2020, Plaintiff Sea Shepherd Legal and Defendant Department of
16
     the Interior (“DOI”) filed a joint status report stating that DOI intends to produce “the
17
     only remaining [non-exempt] documents” at issue in this Freedom of Information Act
18
     (“FOIA”) litigation “in short order.” (JSR (Dkt. # 33) at 1.) The court ORDERS the
19
     parties to submit a joint status report, within 14 days of the filing date of this order, that
20
     //
21
     //
22


     ORDER - 1
 1   states 1) whether those documents have been produced, and 2) any remaining issues

 2   necessary to resolve this litigation.

 3          Dated this 25th day of March, 2020.

 4

 5                                                 A
                                                   JAMES L. ROBART
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
